ICJ_141_IndependenceDeclarationKosovo_UNGA_NA_2008-10-17_ORD_01_NA_00_FR.txt.         INTERNATIONAL COURT OF JUSTICE


          REPORTS OF JUDGMENTS,
       ADVISORY OPINIONS AND ORDERS


CCORDANCE WITH INTERNATIONAL LAW
 OF THE UNILATERAL DECLARATION
         OF INDEPENDENCE
 BY THE PROVISIONAL INSTITUTIONS
  OF SELF-GOVERNMENT OF KOSOVO
      (REQUEST FOR ADVISORY OPINION)


          ORDER OF 17 OCTOBER 2008




               2008
        COUR INTERNATIONALE DE JUSTICE


            RECUEIL DES ARRE| TS,
     AVIS CONSULTATIFS ET ORDONNANCES


CONFORMITE u AU DROIT INTERNATIONAL
  DE LA DE
         u CLARATION UNILATEu RALE
          D’INDEu PENDANCE
   DES INSTITUTIONS PROVISOIRES
 ADMINISTRATION AUTONOME DU KOSOVO
      (REQUE
           | TE POUR AVIS CONSULTATIF)


      ORDONNANCE DU 17 OCTOBRE 2008

                         Official citation :
  Accordance with International Law of the Unilateral Declaration
 of Independence by the Provisional Institutions of Self-Government
 of Kosovo, Order of 17 October 2008, I.C.J. Reports 2008, p. 409




                     Mode officiel de citation :
    Conformité au droit international de la déclaration unilatérale
d’indépendance des institutions provisoires d’administration autonome
u Kosovo, ordonnance du 17 octobre 2008, C.I.J. Recueil 2008, p. 409




                                           No de vente :
SN 0074-4441
BN 978-92-1-071051-0
                                           Sales number    942

                              17 OCTOBER 2008

                                  ORDER




ACCORDANCE WITH INTERNATIONAL LAW
  OF THE UNILATERAL DECLARATION
          OF INDEPENDENCE
  BY THE PROVISIONAL INSTITUTIONS
   OF SELF-GOVERNMENT OF KOSOVO

   (REQUEST FOR ADVISORY OPINION)




 CONFORMITE  u AU DROIT INTERNATIONAL
    DE LA DE
           u CLARATION UNILATEu RALE
            D’INDEu PENDANCE
     DES INSTITUTIONS PROVISOIRES
D’ADMINISTRATION AUTONOME DU KOSOVO

   (REQUE
        | TE POUR AVIS CONSULTATIF)




                              17 OCTOBRE 2008

                              ORDONNANCE

            COUR INTERNATIONALE DE JUSTICE

                             ANNÉE 2008                                            2008
                                                                                17 octobre
                                                                               Rôle général
                            17 octobre 2008                                       no 141



CONFORMITE  u AU DROIT INTERNATIONAL
   DE LA DE
          u CLARATION UNILATEu RALE
           D’INDEu PENDANCE
    DES INSTITUTIONS PROVISOIRES
 ’ADMINISTRATION AUTONOME DU KOSOVO

            (REQUE
                 | TE POUR AVIS CONSULTATIF)




                          ORDONNANCE

ésents : Mme HIGGINS, président ; M. AL-KHASAWNEH, vice-président ;
         MM. RANJEVA, SHI, KOROMA, PARRA-ARANGUREN, BUERGEN-
         THAL, OWADA, SIMMA, TOMKA, ABRAHAM, KEITH, BENNOUNA,
         SKOTNIKOV, juges ; M. COUVREUR, greffier.

La Cour internationale de Justice,
Ainsi composée,
Après délibéré en chambre du conseil,
Vu les articles 48, 65 et 66 du Statut de la Cour et les articles 104 et 105
son Règlement,
Rend l’ordonnance suivante :
Considérant que, le 8 octobre 2008, l’Assemblée générale des Nations
nies a adopté, à la 22e séance de sa soixante-troisième session, la résolu-
 n 63/3 (A/63/L.2), par laquelle elle a décidé, conformément à l’ar-
le 65 du Statut, de demander à la Cour internationale de Justice de
 nner un avis consultatif sur la question suivante :

                                                                          4

    « La déclaration unilatérale d’indépendance des institutions provi-
  soires d’administration autonome du Kosovo est-elle conforme au
  droit international ? » ;
Considérant que des copies certifiées conformes des versions française
anglaise de la résolution susmentionnée ont été transmises à la Cour
us le couvert d’une lettre du Secrétaire général des Nations Unies datée
 9 octobre 2008 et reçue par télécopie le 10 octobre 2008 ;
Considérant que le Secrétaire général a indiqué dans sa lettre que,
nformément au paragraphe 2 de l’article 65 du Statut, tout document
uvant servir à élucider la question serait transmis à la Cour dès que
ssible ;
Considérant que, par lettres en date du 10 octobre 2008, le greffier a
tifié la requête pour avis consultatif à tous les Etats admis à ester
vant la Cour, conformément au paragraphe 1 de l’article 66 du Statut,
1. Décide que l’Organisation des Nations Unies et ses Etats Membres
nt jugés susceptibles de fournir des renseignements sur la question sou-
 se à la Cour pour avis consultatif ;
2. Fixe au 17 avril 2009 la date d’expiration du délai dans lequel des
posés écrits sur la question pourront être présentés à la Cour confor-
ément au paragraphe 2 de l’article 66 de son Statut ;
3. Fixe au 17 juillet 2009 la date d’expiration du délai dans lequel les
ats ou les organisations qui auront présenté un exposé écrit pourront
ésenter des observations écrites sur les autres exposés écrits conformé-
ent au paragraphe 4 de l’article 66 du Statut ;
4. Décide par ailleurs que, compte tenu du fait que la déclaration uni-
 érale d’indépendance des institutions provisoires d’administration auto-
 me du Kosovo du 17 février 2008 fait l’objet de la question soumise à
 Cour pour avis consultatif, les auteurs de la déclaration précitée sont
gés susceptibles de fournir des renseignements sur la question ; et décide
  conséquence de les inviter à soumettre à la Cour des contributions
rites, dans les délais sus-indiqués ;
Réserve la suite de la procédure.

Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
ix, à La Haye, le dix-sept octobre deux mille huit.


                                                    Le président,
                                           (Signé) Rosalyn HIGGINS.
                                                       Le greffier,
                                          (Signé) Philippe COUVREUR.



                                                                           5

